     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11        LARRY WILLIAMS CORTINAS,                        Case No. 1:18-cv-00515-NONE-HBK
12                         Plaintiff,                     FINDINGS AND RECOMMENDATIONS TO
                                                          GRANT DEFENDANTS’ MOTION TO
13              v.                                        DISMISS1
14        RAVIJOT GILL, JR., et al.,                      FOURTEEN-DAY OBJECTION PERIOD
15                         Defendants.                    (Doc. No. 28)
16

17             Before the Court is Defendants’ motion to dismiss on March 2, 2020.2 (Doc. Nos. 28, 32).

18    Plaintiff filed a response in opposition on March 9, 2020 and Defendants filed a reply on March

19    16, 2020. (Doc. Nos. 30, 31). For the reasons set forth below, the undersigned recommends that

20    the Court grant Defendants’ motion to dismiss and dismiss this action with prejudice.3

21                                            I. BACKGROUND

22             A. Procedural History

23             Plaintiff Larry Williams Cortinas, a state prisoner, is proceeding on his first amended

24    complaint filed pursuant to 42 U.S.C. § 1983. (Doc. No. 17). On November 25, 2019, the former

25
      1
26      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
      (E.D. Cal. 2019).
27    2
        On April 17, 2020, Defendant Nguyen joined in the other Defendants’ motion to dismiss. (Doc. No. 32).
      3
        Although this matter was reassigned to the undersigned on November 17, 2020 (Doc. No. 34), the
28    pending motions did not get reassigned until August 23, 2021. (See Doc. No. 47).
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 2 of 11


 1    assigned magistrate judge screened Plaintiff’s first amended complaint and found that it stated

 2    cognizable claims of medical deliberate indifference against Defendants Gill, McCabe, Rouch,

 3    and Nguyen; a claim of retaliation against Rouch; and an Equal Protection claim against McCabe,

 4    Rouch, and Nguyen. (Doc. No. 18). The Court notes that the screening order inadvertently failed

 5    to affirm that Cortinas stated a claim of medical deliberate indifference against Lenoir. (See Doc.

 6    No. 18 at 1). However, the Court ordered service of the complaint on Lenoir. (Id. at 2). Out of

 7    an abundance of caution, the Court corrects its earlier inadvertence and deems that a claim of

 8    medical deliberate indifference proceeded against Lenoir at the screening stage.

 9           On March 2, 2020, Defendants Gill, Lenoir, McCabe, and Rouch moved to dismiss the

10    complaint. (Doc. No. 28). On March 9, 2020, Cortinas filed objections to the motion to dismiss.

11    (Doc. No. 30). On March 16, 2020, Defendants Gill, Lenoir, McCabe, and Rouch filed a reply to

12    Cortinas’ objections. (Doc. No. 31).

13           B. Allegations in the Complaint

14           Cortinas states that he raises his claims under the Americans with Disabilities Act, the

15    Rehabilitation Act, and the Eighth and Fourteenth Amendments. (Doc. No. 17 at 4). Cortinas’

16    claims stem from the Defendants’ failure to appropriately treat his pain over a multi-year period.

17    (Id. at 4-7). In May 2015, Cortinas spoke with McCabe about his pain and inability to perform

18    daily functions. (Id.). On March 21, 2016, McCabe stated that after Cortinas’ neurosurgeon

19    evaluation and completion of approved procedures, his case would be reviewed by the pain

20    committee. (Id.). In May 2016, Cortinas was placed on 10 milligrams of methadone, an
21    addictive opiate, three times a day. (Id.). Cortinas “wrote over 50 times” complaining about his

22    pain, and these requests were ignored. (Id. at 4, 5). Cortinas’ physician (name unknown)

23    submitted several requests for a different non-addictive medication, baclofen, but McCabe denied

24    these requests. (Id. at 4). Cortinas was not provided with therapy or any other treatment to

25    address his pain. (Id.).

26           Cortinas claims that Defendants Rouch, McCabe, and Nguyen denied medical treatment to
27    him because of his mental illness from April 2015 through 2017. (Id. at 5). McCabe states that

28    Rouch commented, “what a mess a mentally ill Muslim wants to be treated humanely.” (Id.).
                                                        2
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 3 of 11


 1    McCabe alleges mentally ill prisoners would not be treated the same as other prisoners because

 2    they were told “it was all in their heads” and “pain was in a person’s mind.” (Id.).

 3           On May 4, 2017, Defendant Gill attempted to obtain baclofen for Cortinas, but McCabe

 4    denied this request. (Id. at 4). The methadone was discontinued on May 5, 2017, when McCabe

 5    was served with Cortinas’ previous § 1983 complaint in Cortinas v. McCabe, No. 1:16-cv-00558

 6    (E.D. Cal. Apr. 10, 2018). In January and February 2018, Cortinas was provided epidural

 7    injections for his pain and his cysts were treated in May 2018. (Id. at 5). Surgery was scheduled

 8    for May 17, 2018 to remove Cortinas’ cysts. (Id.). McCabe removed the medical hold on

 9    Cortinas and arranged for a transfer to another prison, which was an “override” of Cortinas’

10    primary care physician. (Id.). Around December 31, 2018, McCabe examined Cortinas and

11    ordered epidural injections and a soft cervical collar. (Id. at 4).

12           Cortinas lived in pain for three years due to the following ailments: cysts on various

13    places on his body, cervical and lumbar disc degeneration, a bulging disc, and bone spurring on

14    nerve endings. (Id. at 5). Cortinas states that Gill, Lenoir, Nyugen, and McCabe ignored the

15    specialist’s recommendation of baclofen for pain and failed to treat Cortinas over a three-year

16    period, without specifying the exact timeframe of the three-year period. (Id. at 6). Cortinas states

17    that he suffers from extreme pain 18 hours a day, is unable to perform daily activities, sleep,

18    concentrate, do daily prayers, or go outside. (Id. at 4). As relief, Cortinas seeks various

19    injunctive relief and $1,000,000 in punitive damages. (Id. at 7).

20                                          II. APPLICABLE LAW
21           A. Standard of Review

22           A motion filed under Federal Rule of Civil Procedure 12(b)(6) “tests the legal sufficiency

23    of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal of the complaint, or

24    any claim within it, “can be based on the lack of a cognizable legal theory or the absence of

25    sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep't, 901

26    F.2d 696, 699 (9th Cir. 1990). In order to survive dismissal for failure to state a claim, a
27    complaint must contain more than “a formulaic recitation of the elements of a cause of action;” it

28    must contain factual allegations sufficient “to raise a right to relief above the speculative level.”
                                                          3
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 4 of 11


 1    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

 2              At this stage of the proceedings, the Court accepts the facts stated in the Complaint as

 3    true. Hosp. Bldg. Co. v. Rex Hosp. Tr., 425 U.S. 738, 740 (1976). The Court does not accept as

 4    true allegations that are merely conclusory or are based on unreasonable inferences or

 5    unwarranted deductions. Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 6    Nor do legal conclusions qualify as facts. Iqbal, 556 U.S. at 678. Because plaintiff is pro se, the

 7    Court liberally construes the pleading in the light most favorable to the plaintiff. Jenkins v.

 8    McKeithen, 395 U.S. 411, 421 (1969); Bernhardt v. L.A. County, 339 F.3d 920, 925 (9th Cir.

 9    2003). Further, a Court’s finding that a complaint states a cognizable claim at screening under 28

10    U.S.C. § 1915A does not preclude the court from dismissing the complaint later for failure to

11    state a claim under Fed. R. Civ. P. 12(b)(6). See Easley v. Pinnell, 182 F.3d 924, n. 3 (9th Cir.

12    1999) (discussing in a footnote that the court’s determination the complaint stated non-frivolous

13    claims under § 1915A at screening did not prelude subsequent dismissal for failure to state a

14    claim); Coleman v. Maldnado, 564 F. App’x 893, 894 (9th Cir. 2014) (a district court may still

15    properly grant a motion to dismiss despite a prior screening order finding the complaint stated a

16    claim).

17              In ruling on a motion to dismiss, the Court may consider only the complaint, any exhibits

18    attached thereto, and matters which may be judicially noticed pursuant to Federal Rule of

19    Evidence 201. See Mir. v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu

20    Motors Ltd. v. Consumers Union of United States, Inc., 12 F.Supp.2d 1035, 1042 (C.D. Cal.
21    1998).

22                                               III. ANALYSIS

23              A. Defendants’ Request for Judicial Notice

24              At the outset, the Court must address Defendants’ request for judicial notice. (Doc. No.

25    29 at 1-3). This Court may “judicially notice” facts and documents that “can be accurately and

26    readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
27    Evid. 201(b)(2). This encompasses other court proceedings “if those proceedings have a direct

28    relation to matters at issue.” United States ex rel. Robinson Rancheria Citizens Council v.
                                                           4
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 5 of 11


 1    Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (citation and internal quotation marks omitted);

 2    Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011).

 3           Defendants request the Court to take judicial notice of Cortinas v. Beard,4 No. 15C0220

 4    (Kings Cty. Sup. Ct. Mar. 22, 2016). In this case, filed August 21, 2015, Cortinas sued Olga

 5    Beregovskaya and Anthony Enenmoh, prison doctors, for medical malpractice. (Doc. No. 29 at

 6    6-41). The Kings County case names different defendants than those in the instant case and most,

 7    if not all, of the allegations in the Kings County case took place before the incidents alleged in the

 8    instant case. Because the Court does not find this case relevant to the instant analysis, the Court

 9    declines to take judicial notice of the case.

10           Second, Defendants seek the Court to take judicial notice of Cortinas v. McCabe, No.

11    1:16-cv-00558 (E.D. Cal. Apr. 10, 2018) (“McCabe”). Defendants argue that Cortinas’ pre-

12    March 2018 claims are foreclosed by Cortinas’ settlement agreement in McCabe. The Court must

13    examine McCabe to determine whether Cortinas’ claims in the instant petition are foreclosed by

14    his prior settlement agreement. Further, the Court finds that the accuracy of the filings in

15    McCabe are self-evident. Accordingly, the Court takes judicial notice of the docket and filings in

16    McCabe.

17           B. Defendants’ Motion to Dismiss

18           In their motion to dismiss, Defendants argue that the Court should dismiss this action

19    because Cortinas’ pre-March 2018 claims against McCabe were settled in McCabe and because

20    Cortinas has failed to allege sufficient facts to state a plausible claim for relief against McCabe
21    for his post-March 2018 claims and against Gill, Lenoir, Rouch, and Nguyen. (Doc. No. 28-1 at

22    1). Defendants further argue that if their motion to dismiss is denied, the Court should require

23    Cortinas to pay all fees and costs Defendants incurred in defending McCabe.

24                   1. Allegations in McCabe, 1:16-cv-00558

25           Plaintiff filed his initial complaint in McCabe on April 20, 2016. See McCabe, 1:16-cv-

26
27    4
        Defendants cite this case as Cortinas v. Beard. However, the Kings County Superior Court docket
      reflects the case as Cortinas v. Beregovskaya. See Cortinas v. Beregovskaya, No. 15C0220 (Kings Cty.
28    Sup. Ct. Mar. 22, 2016).
                                                         5
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 6 of 11


 1    00558, Doc. No. 1. Plaintiff was ordered to file an amended complaint and Plaintiff proceeded on

 2    his first amended complaint. McCabe, 1:16-cv-00558, Doc. Nos. 10, 13. In his first amended

 3    complaint, Plaintiff alleged, in relevant part, that on or about March 25, 2015, a pain committee

 4    of which McCabe and Lenoir were members intentionally stopped his pain medication due to

 5    Cortinas’ Islamic faith. McCabe, 1:16-cv-00558, Doc. No. 13 at 5. Cortinas alleged that in April

 6    2015, Rouch stated “we do not treat Muslims. What a mess a mentally ill Muslim who wants to

 7    be treated humanely.” Id. at 5-6. McCabe spoke with Cortinas, received multiple complaints

 8    from Cortinas, and “signed off” on gabapentin and Tylenol #3 as medication for his pain. Id. In

 9    June 2015, McCabe and Lenoir approved gabapentin to treat Cortinas’ pain. Id. at 8. In February

10    and March 2016, Cortinas was prescribed methadone for pain upon the doctors’ coming to

11    believe that Cortinas was no longer Muslim. Id.

12                   2. Claims Barred by Prior Settlement Agreement

13           “Two (or more) parties ‘may negotiate a settlement of [a] dispute and . . . execute a

14    release of all claims. The release acts as a simple contract between the two private parties[.]’”

15    Wojciechowski v. Kohlberg Ventures, LLC, 923 F.3d 685, 687 (9th Cir. 2019) (quoting Grimes v.

16    Vitalink Commc’ns Corp., 17 F.3d 1553, 1557 (3d Cir. 1994)). “A release terminates legal

17    liability between the releasor and the releasee.” Coleman v. Virga, No. 2: 17-cv-0851 KJM KJN

18    P, 2021 U.S. Dist. LEXIS 5121, at *36 (E.D. Cal. Jan. 8, 2021). “The settlement and release

19    become a ‘final judgment . . ..’” Wojciechowski, 923 F.3d at 690-91 (quoting Grimes, 17 F.3d at

20    1557)). “Contract terms are to be given their ordinary meaning, and when the terms of a contract
21    are clear, the intent of the parties must be ascertained from the contract itself.” Klamath Water

22    Users Protective Ass’n v. Patterson, 204 F.3d 1206, 1210 (9th Cir. 1999), as amended on denial

23    of reh’g, 203 F.3d 1175 (9th Cir. 2000). “An agreement need not specifically recite the

24    particular claims waived in order to be effective.” Stroman v. West Coast Grocery Co., 884 F.2d

25    458, 461 (9th Cir. 1989).

26           Cortinas signed the settlement agreement in McCabe, 1:16-cv-00558 on March 23, 2018
27    and the settlement agreement was fully executed on May 3, 2018. (Doc. No. 29 at 83). The

28    instant complaint was filed April 13, 2018. Therefore, Cortinas filed the instant complaint
                                                        6
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 7 of 11


 1    approximately two weeks after he signed the settlement agreement.

 2           The language of the settlement agreement is expansive. The settlement agreement covers

 3    “all of the claims and allegations in the Complaint and any amendments thereto against

 4    Defendants, whether named or unnamed and whether served or unserved, and any past or current

 5    employees.” (Id. at 80) (emphasis added). The settlement agreement expressly released CDCR

 6    and its employees, regardless of whether named or served in McCabe, “from all claims, past,

 7    present and future, known or unknown, that arise or could arise from the facts alleged in the

 8    Complaint.” (Doc. No. 29 at 81) (emphasis added).

 9           Cortinas argues that the settlement in McCabe only covers his use of force claim against a

10    correctional officer named Vogel. (Doc. No. 30 at 1). However, the plain language of the

11    settlement clearly contradicts Cortinas’ contention. The settlement agreement covers all claims

12    raised in Cortinas’ initial complaint and amendments. (Doc. No. 29 at 80).

13           Defendants argue that all claims arising from events prior to March 2018 are barred by the

14    settlement agreement and therefore should be dismissed. The Court agrees with Defendants and

15    will recommend these claims be dismissed. This includes Cortinas’ claims against Rouch related

16    to her statement about Muslims and mental illness, the alleged denial of treatment by Rouch,

17    McCabe, and Gill due to Cortinas’ mental illness, McCabe and Lenoir’s choices in prescription

18    pain medication, and any other claims arising prior to March 23, 2018.

19           As for claims arising after March 23, 2018 in the instant complaint, it appears that most of

20    these claims are also barred from the settlement agreement. The settlement agreement expressly
21    released CDCR and its employees, regardless of whether named or served in McCabe, “from all

22    claims, past, present and future, known or unknown, that arise or could arise from the facts

23    alleged in the Complaint.” (Doc. No. 29 at 81) (emphasis added). In both the McCabe complaint

24    and the instant complaint, the claims arise from the Defendants’ failure to treat Cortinas’ pain,

25    apparently related to his cervical and lumbar disc degeneration. (Compare Doc. No. 17 with

26    McCabe Doc. No. 13). In sum, both complaints center on Cortinas’ disagreement with the
27    doctors’ course of treatment for his pain. Although Cortinas did not name Gill, Rouch, or

28    Nguyen as Defendants in his complaint in McCabe, his settlement agreement released all CDCR
                                                        7
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 8 of 11


 1    employees whether named or unnamed.

 2           Also, as to events after March 23, 2018, Cortinas’ settlement agreement released CDCR

 3    employees from future claims related to the facts alleged in the McCabe complaint. Therefore,

 4    Cortinas’ claims in the instant suit arising from Defendants’ choice of treatment for Cortinas’

 5    pain after March 23, 2018 are also barred from this suit. Namely, any claims Cortinas makes

 6    related to McCabe’s December 31, 2018 treatment of Cortinas with epidural injections and a soft

 7    cervical collar are barred. (Doc. No. 17 at 4).

 8           The only possible claim that may not be covered by the settlement agreement is Cortinas’

 9    claim related to the treatment of his cysts. (Doc. No. 17 at 5). Cortinas does not mention cysts in

10    his McCabe complaint. However, the Court finds that this claim should be dismissed for failure

11    to state a claim, as discussed infra.

12                   3. Medical Deliberate Indifference Claims Related to Cortinas’ Cysts

13           The Constitution requires that prisoners receive medical care, but the Eighth Amendment

14    is violated only when a prison official acts with deliberate indifference to an inmate’s serious

15    medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on other

16    grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm v. Rotman, 680

17    F.3d 1113, 1122 (9th Cir. 2012). The two-part test for deliberate indifference is as follows:

18    “First, the plaintiff must show a serious medical need by demonstrating that failure to treat a

19    prisoner’s condition could result in further significant injury or the unnecessary and wanton

20    infliction of pain. Second, the plaintiff must show the defendant’s response to the need was
21    deliberately indifferent.” Wilhelm, 680 F.3d at 1122 (internal quotation marks and citation

22    omitted). “This second prong—defendant’s response to the need was deliberately indifferent—is

23    satisfied by showing (a) a purposeful act or failure to respond to a prisoner’s pain or possible

24    medical need and (b) harm caused by the indifference.” Jett v. Penner, 439 F.3d 1091, 1096 (9th

25    Cir. 2006) (internal citations omitted).

26           Under this standard, the prison official must not only “be aware of facts from which the
27    inference could be drawn that a substantial risk of serious harm exists,” but that person “must also

28    draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). “If a [prison official] should
                                                         8
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 9 of 11


 1    have been aware of the risk, but was not, then the [official] has not violated the Eighth

 2    Amendment, no matter how severe the risk.” Gibson v. County of Washoe, Nevada, 290 F.3d

 3    1175, 1188 (9th Cir. 2002). This “subjective approach” focuses only “on what a defendant’s

 4    mental attitude actually was.” Farmer, 511 U.S. at 839.

 5           Deliberate indifference is a higher standard than medical negligence or malpractice, and a

 6    difference of opinion between medical professionals—or between a physician and the prisoner—

 7    generally does not amount to deliberate indifference. See generally Estelle v. Gamble, 429 U.S.

 8    97, 107 (1976); Toguchi v. Chung, 391 F.3d 1051 (9th Cir. 2004); Jackson v. McIntosh, 90 F.3d

 9    330, 332 (9th Cir. 1996) (A mere “difference of medical opinion . . . [is] insufficient, as a matter

10    of law, to establish deliberate indifference.”). Where a claim involves choices between

11    alternative courses of treatment, a prisoner must show that the chosen course of treatment “was

12    medically unacceptable under the circumstances,” and was chosen “in conscious disregard of an

13    excessive risk to [the prisoner’s] health.” Jackson, 90 F.3d at 332. Alternatively, a plaintiff may

14    show that a defendant’s response was deliberately indifferent by alleging that “the course of

15    treatment the [medical officials] chose was medically unacceptable under the circumstances and

16    that the defendants chose this course in conscious disregard of an excessive risk to the plaintiff's

17    health.” Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016).

18           However, an “inadvertent failure to provide medical care” will not sustain a claim. Id. at

19    105. Misdiagnosis alone is not a basis for a claim, see Wilhelm v. Rotman, 680 F.3d 1113, 1123

20    (9th Cir. 2012), and a “mere delay” in treatment, “without more, is insufficient to state a claim of
21    deliberate medical indifference,” Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,

22    407 (9th Cir. 1985). Plaintiff must show that a delay “would cause significant harm and that

23    Defendants should have known this to be the case.” Hallett v. Morgan, 296 F.3d 732, 746 (9th

24    Cir. 2002).

25           As discussed above, the Court finds that the only claims not barred by the McCabe

26    settlement agreement are claims related to Cortinas’ cysts. In the instant complaint, Cortinas
27    states that he had “cysts [sic] open sores upon his right leg, thigh, arm, neck, buttoux [sic].”

28    (Doc. No. 17 at 5). In May 2018, Cortinas’ cysts were treated with injections and he was
                                                         9
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 10 of 11


 1    scheduled to have his cysts removed on May 17, 2018. (Id. at 5). It appears that McCabe

 2    “removed the medical hold”—apparently meaning that McCabe arranged to have Cortinas treated

 3    at a different facility.5 (Id.). It is not clear whether Cortinas received outside treatment for his

 4    cysts or whether he received treatment for his cysts at his place of incarceration. However,

 5    Cortinas states that he was examined by McCabe on December 31, 2018.

 6            Cortinas has failed to state a medical deliberate indifference claim. The facts alleged

 7    related to his cysts are sparse. Cortinas states that he suffered from the cysts for a three-year

 8    period, but does not state the dates of this period. Further, Cortinas states that he received

 9    treatment in the form of injections for his cysts in May 2018. Cortinas’ claims related to

10    McCabe’s removal of the medical hold fail to state a claim. Cortinas does not provide any facts

11    related to the removal of his medical hold that point to an injury he suffered as a result of the

12    removal.

13            At most, Cortinas disagrees with the course of treatment the Defendants rendered. A

14    difference of opinion between a medical professional and a prisoner concerning the appropriate

15    course of treatment does not amount to deliberate indifference to serious medical needs. See

16    Hamby, 821 F.3d at 1092 (“Eighth Amendment doctrine makes clear that ‘[a] difference of

17    opinion between a physician and the prisoner—or between medical professionals—concerning

18    what medical care is appropriate does not amount to deliberate indifference.’” (citation omitted)).

19    Cortinas has not alleged any facts that any of the Defendants’ course of treatment “was medically

20    unacceptable under the circumstances,” or was chosen “in conscious disregard of an excessive
21    risk to [Reyes’] health.” Jackson, 90 F.3d at 332. Further, there is nothing in the first amended

22    complaint from which the Court can reasonably infer that any of the Defendants had the requisite

23    subjective state of mind required for deliberate indifference. Accordingly, the undersigned finds

24

25    5
        According to CDCR’s Health Care Department Operations Manual, a “medical hold” is “[a] transfer
      restriction placed on an individual patient when the patient requires medically necessary health care
26    services, and it is medically prudent to provide these services at the California Department of Corrections
      and Rehabilitation institution where the patient is currently housed. A medical hold may be placed on a
27    patient by health care staff at the licensure level of Registered Nurse or higher.” See CDCR Health Care
      Department Operations Manual, available at https://cchcs.ca.gov/wp-
28    content/uploads/sites/60/HC/HCDOM-Definitions.pdf, last accessed August 27, 2021.
                                                            10
     Case 1:18-cv-00515-NONE-HBK Document 52 Filed 09/01/21 Page 11 of 11


 1    Cortinas has failed to state a claim an Eighth Amendment claim against any of the named

 2    Defendants related to his cysts.

 3             In sum, the bulk of Cortinas’ claims are barred by his previous settlement agreement in

 4    McCabe. The remaining claims related to Cortinas’ cysts fail to state a claim upon which relief

 5    may be granted.

 6             Accordingly, it is RECOMMENDED:

 7             1. Defendants’ motion to dismiss (Doc. No. 28) be GRANTED.

 8             2. This action be dismissed.

 9                                            NOTICE TO PARTIES

10             These findings and recommendations will be submitted to the United States district judge

11    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

12    (14) days after being served with these findings and recommendations, a party may file written

13    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

14    Findings and Recommendations.” Parties are advised that failure to file objections within the

15    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

16    838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17

18
      Dated:      August 31, 2021
19                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        11
